Case 8:20-cv-02076-JSM-SPF Document 1 Filed 09/03/20 Page 1 of 15 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 MITCHELL BOISVERT, on behalf of himself
 and all others so similarly situated,
                                                  CASE NO.:
   Plaintiff,
                                                  CLASS ACTION COMPLAINT
 v.
                                                  JURY TRIAL DEMANDED
 CARNIVAL CORPORATION,

   Defendant.
                                      /

                                     COMPLAINT

        COMES NOW, Mitchell Boisvert (“Plaintiff”), individually and on behalf of all

 others similar situated, by and through the undersigned counsel, and sues Defendant,

 Carnival Corporation (“Defendant” or “Carnival”), and in support thereof respectfully

 alleges violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

 (“TCPA”) on personal knowledge, investigation of his counsel, and on information and

 belief as follows:

                                   INTRODUCTION

           1.    The TCPA was enacted to prevent companies like Carnival from invading

 American citizen’s privacy and to prevent abusive “robo-calls.”

           2.    “The TCPA is designed to protect individual consumers from receiving

 intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740

 (2012).




                                            1
Case 8:20-cv-02076-JSM-SPF Document 1 Filed 09/03/20 Page 2 of 15 PageID 2




          3.    “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

 *1256 scourge of modern civilization, they wake us up in the morning; they interrupt our

 dinner at night; they force the sick and elderly out of bed; they hound us until we want to

 rip the telephone out of the wall.” 137 Cong. Rec. 30, 821 (1991). Senator Hollings

 presumably intended to give telephone subscribers another option: telling the autodialers

 to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir.

 2014).

                                  NATURE OF ACTION

           4.   Plaintiff brings this class action for damages and other equitable and legal

 remedies resulting from the unlawful conduct of Carnival in negligently, knowingly

 and/or willfully placing calls to the cellular telephones belonging to Plaintiff and putative

 Class Members for non-emergency purposes, using an automatic telephone-dialing

 system and/or pre-recorded messages without their prior express consent, in violation of

 the TCPA. Plaintiff and putative Class Members were not Carnival customers at the time

 the calls at issue were placed. Upon information and belief, these calls were intended for

 persons other than Plaintiff and putative Class Members.

                              JURISDICTION AND VENUE

           5.   This Court has federal question jurisdiction over this matter because

 Plaintiff’s claims arise from violations of the Telephone Consumer Protection Act, 47

 U.S.C. § 227, et seq., which is a law of the United States. This Court also has original

 jurisdiction under 28 U.S.C. § 1332(d)(2) because the matter in controversy exceeds

 $5,000,000.00, as each putative Class Members is entitled to $500.00 per call negligently



                                              2
Case 8:20-cv-02076-JSM-SPF Document 1 Filed 09/03/20 Page 3 of 15 PageID 3




 placed in violation of the TCPA, or $1,500.00 per call knowingly and/or willfully placed

 in violation of the TCPA, exclusive of attorneys’ fees, pre-judgment interest and costs.

         6.      The alleged violations described herein occurred in Sarasota County,

 Florida. Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2),

 as it is the judicial district in which a substantial part of the events or omissions giving

 rise to this action occurred.

                                 FACTUAL ALLEGATIONS

         7.      Plaintiff is a natural person, and citizen of the State of Florida, residing in

 Sarasota County, Florida.

         8.      Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

 F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th

 Cir. 2014).

         9.      Defendant, Carnival, is a corporation with its principal place of business

 located at 3655 N.W. 87th Ave., MLGL 815, Miami, FL 33178-2428 and which conducts

 business in the State of Florida through its registered agent, NRAI Services, Inc., located

 at 1200 South Pine Island Rd., Plantation, FL 33324.

         10.     Between approximately February 5th, 2020 and February 7th, 2020,

 Carnival called Plaintiff several times with prerecorded messages concerning a boarding

 pass check-in for an upcoming cruise.

         11.     Plaintiff has never gone on any cruise nor did he sign up for a cruise with

 Carnival.




                                                3
Case 8:20-cv-02076-JSM-SPF Document 1 Filed 09/03/20 Page 4 of 15 PageID 4




        12.     Plaintiff did not provide his cellular telephone number to Defendant, nor

 did he ever provide express consent for Defendant to place calls to his cellular telephone.

        13.     Defendant’s robocalls and prerecorded messages, as received by Plaintiff,

 did not provide him an opportunity to opt out of receiving the calls, similarly to other

 class members.

        14.     All of the calls Carnival made to Plaintiff’s cellular telephone number

 were made using an “automatic telephone dialing system” which has the capacity to store

 or produce telephone numbers to be called, using a random or sequential number

 generator (including but not limited to a predictive dialer) or an artificial or prerecorded

 voice; and to dial such numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter

 “autodialer calls”). Plaintiff will testify that he knew it was an autodialer because he

 received prerecorded messages from Carnival.

        15.     Plaintiff believes the calls were made using equipment which has the

 capacity to store numbers to be called and to dial such numbers automatically.

        16.     Plaintiff is the subscriber, regular user and carrier of the cellular telephone

 number (941) ***-8504, and was the called party and recipient of Defendant’s calls.

        17.     On or about February 5th, 2020, Plaintiff received a pre-recorded message

 from Carnival providing information about an upcoming cruise. Plaintiff did not have an

 upcoming cruise.     Plaintiff received the pre-recorded message to his cell phone’s

 voicemail and listened to the pre-recorded message.




                                               4
Case 8:20-cv-02076-JSM-SPF Document 1 Filed 09/03/20 Page 5 of 15 PageID 5




        18.     On or about February 6th, 2020, Plaintiff again received another pre-

 recorded message from Carnival. Plaintiff made the effort to communicate with a live

 agent from Carnival and asked them to stop calling his cellular telephone.

        19.     On or about February 7th, 2020, Carnival again placed another prerecorded

 telephone call to Plaintiff’s cellular telephone which stated:

        “All guests are required to complete their online check-in and select an arrival
        appointment so that you can print the boarding pass needed for terminal access.
        Please visit us at www.carnival.com/onlinecheckin no later than midnight before
        your sailing date. We look forward to welcoming you soon.”

        20.     Carnival has a corporate policy to use an automatic telephone dialing

 system or a pre-recorded or artificial voice to individuals just as they did to Plaintiff’s

 cellular telephone in this case.

        21.     Carnival has a corporate policy to use an automatic telephone dialing

 system or a pre-recorded or artificial voice, just as they did to the Plaintiff’s cellular

 telephone in this case, with no way for the consumer, or Carnival, to remove the number.

 Plaintiff clearly informed Carnival they were calling the wrong number but the pre-

 recorded messages continued.

        22.     Carnival’s corporate policy is structured so as to continue to call

 individuals like Plaintiff, despite these individuals explaining to Carnival they do not

 wish to be called.

        23.     Carnival has had other federal lawsuits against them alleging similar

 violations as stated in this Complaint.




                                               5
Case 8:20-cv-02076-JSM-SPF Document 1 Filed 09/03/20 Page 6 of 15 PageID 6




        24.     Carnival and other similar companies have had numerous complaints

 against it from consumers across the country asking to not be called, however Defendant

 continues to call these individuals.

        25.     Not one of Carnival’s telephone calls placed to Plaintiff were for

 “emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

        26.     Carnival willfully and/or knowingly violated the TCPA with respect to

 Plaintiff. Plaintiff clearly informed Carnival to stop calling and that they were calling the

 wrong number.      Carnival is aware that individuals book their cruises several months

 (even years) prior to sailing but does not scrub cell numbers to determine if the numbers

 have been reassigned.

        27.     As a result of each of the calls described above, Plaintiff and putative

 Class Members suffered an invasion of privacy, as well as particularized and concrete

 injuries. Plaintiff and putative Class Members also suffered out-of-pocket losses,

 including the monies paid to their wireless carriers for the receipt of such calls.

 Additionally, due to both the answered and unanswered calls placed by Defendant,

 Plaintiff and putative Class Members suffered the expenditure of their time, exhaustion of

 their cellular telephone batteries, unavailability of their cellular telephones while

 Defendant’s calls were incoming and trespass upon their respective chattels. All of the

 above-mentioned injuries were caused by, and/or directly related to, Defendant’s

 placement of calls to plaintiff and putative Class Members by using an ATDS to call their

 cellular telephone numbers. Plaintiff and putative Class Members were left long pre-

 recorded messages with cruise instructions they were never signed up for. Plaintiff and



                                              6
Case 8:20-cv-02076-JSM-SPF Document 1 Filed 09/03/20 Page 7 of 15 PageID 7




 putative Class Members had to go into their phones after receiving a notice of a

 voicemail, dial into their voicemail, retrieve the voice message, and hear the pre-recorded

 message from Defendant.

        28.     In response to Defendant’s unlawful conduct, Plaintiff filed the instant

 lawsuit and seeks an injunction requiring Defendant to cease all unsolicited cellular

 telephone calls, and an award of statutory damages and actual damages to putative Class

 Members under the TCPA, together with costs and reasonable attorneys’ fees.

                               CLASS ACTION ALLEGATIONS

        29.     Pursuant to Federal Rules of Civil Procedure 23(a), (b)(2), (b)(3) and

 (c)(4) and as detailed in the individual counts below, Plaintiff brings this action on behalf

 of himself and all others similarly situated. Specifically, Plaintiff seeks to represent the

 following persons (“the Class” or “Class Members”):

                All persons within the United States who, between September 3, 2016 and
                the present, (1) received a non-emergency call to their cellular telephone
                numbers; (2) through the use of an automatic telephone dialing system or
                an artificial or pre-recorded voice; (3) from Defendant; and (4) who were
                not Carnival customers at the time of the calls.

        Plaintiff hereby reserves the right to amend or modify the class definition after

 having had an opportunity to conduct discovery.

        30.     Excluded from the Class are Defendant, its employees, agents and assigns,

 and any members of the judiciary to whom this case is assigned, their Court staff, and

 Plaintiff’s counsel.




                                              7
Case 8:20-cv-02076-JSM-SPF Document 1 Filed 09/03/20 Page 8 of 15 PageID 8




                                             NUMEROSITY

         31.     At present, Plaintiff does not know the exact number of putative Class

 Members. However, given the volume of cellular telephone numbers reassigned on a

 daily basis1, and the number of Carnival customers throughout the United States, Class

 Members likely number in the thousands, if not hundreds of thousands, and are

 geographically disbursed throughout the country.

         32.     The alleged size and geographic disbursement of the putative Class, and

 relatively modest value of each individual claim, makes joinder of all Class Members

 impracticable or impossible.

            PREDOMINANCE OF COMMON QUESTIONS OF LAW AND FACT

         33.     This action involves common questions or law and fact, which

 predominate over any questions affecting individual Class Members. The common legal

 and factual questions include at least the following:

                 a) Whether Defendant uses an ATDS, or artificial or pre-recorded voice

                     to place calls to cellular telephones;

                 b) Whether between September 3, 2016 and the present, Defendant used

                     an ATDS or artificial or pre-recorded voice to place calls to the

                     cellular telephones of Plaintiff and putative Class Members;

                 c) Whether between September 3, 2016 and the present, Defendant used

                     an artificial voice or pre-recorded voice in connection with its


 1
  According to the Federal Communications Commission, as many as 100,000 cellular telephone numbers
 are reassigned every day. In Matter of Rules & Regulations Implementing the Telephone Consumer
 Protection Act of 1991, 30 F.C.C. Rcd. 7961 (July 10, 2015)


                                                  8
Case 8:20-cv-02076-JSM-SPF Document 1 Filed 09/03/20 Page 9 of 15 PageID 9




                   placement of autodialed calls to the cellular telephones of Plaintiff and

                   putative Class Members;

               d) Whether Defendant is subject to the TCPA;

               e) Whether Defendant can show that it obtained prior express consent

                   from Plaintiff and putative Class Members to place calls to their

                   cellular telephones using an ATDS or artificial or pre-recorded voice;

               f) Whether Defendant’s conduct violates the TCPA;

               g) Whether Defendant’s conduct was negligent;

               h) Whether Defendant’s conduct was knowing and/or willful;

               i) Whether Defendant is liable for damages, and the amount of such

                   damages;

               j) Whether Plaintiff and putative Class Members are entitled to

                   declaratory relief;

               k) Whether Defendant should be enjoined from engaging in conduct in

                   violation of the TCPA in the future; and

               l) Whether Plaintiff and Class Members are entitled to any other remedy.

                                         TYPICALITY

        34.    Plaintiff’s claims are typical of the claims of the putative Class Members,

 as Plaintiff and Class Members have been injured by Defendant’s uniform misconduct –

 the placement of calls to cellular telephones using an ATDS or artificial or pre-recorded

 voice for non-emergency purposes and without prior express consent.




                                             9
Case 8:20-cv-02076-JSM-SPF Document 1 Filed 09/03/20 Page 10 of 15 PageID 10




         35.      Plaintiff shares the aforementioned facts and legal claims and/or questions

  with putative Class Members. Further a sufficient relationship exists between

  Defendant’s conduct and the damages sustained by Plaintiff and putative Class Members.

                                             ADEQUACY

         36.      Plaintiff will fairly and adequately protect the interests of putative Class

  Members and is committed to the vigorous prosecution of this action. Plaintiff has

  retained counsel experienced in complex consumer class action litigation and matters

  specifically involving TCPA violations. Plaintiff intends to prosecute this action

  vigorously, and has no interest adverse or antagonistic to those of the Class.

                                           SUPERIORITY

         37.      A class action is superior to other available methods for the fair and

  efficient adjudication of this controversy. Individual joinder of all Class Members’ claims

  is impracticable or impossible for at least the following reasons:

               a. The Class claims predominate over any questions or law or fact (if any)

                  affecting only individual Class Members;

               b. Absent a Class, the Class Members will continue to suffer damages and

                  Defendant’s violations of the TCPA will continue without remedy;

               c. Given the size of individual Class Members’ claims, few (if any) putative

                  Class Members could afford to or would seek legal redress individually

                  for the wrongs Defendant committed and continues to commit against

                  them, and absent Class Members have no substantial interest in

                  individually controlling the prosecution of individual actions;



                                               10
Case 8:20-cv-02076-JSM-SPF Document 1 Filed 09/03/20 Page 11 of 15 PageID 11




           d. Individual litigation would create the danger of inconsistent or

              contradictory judgments arising from the same set of facts, while also

              increasing the delay and expense to all parties and the courts.

              Comparatively, the class action device provides economies of scale and

              allows Class Members’ claims to be comprehensively administered and

              uniformly adjudicated in a single proceeding.

           e. When Defendant’s liability has been adjudicated, claims of all Class

              Members can be administered efficiently and determined uniformly by the

              Court;

           f. No difficulty impedes the action’s management by the Court as a class

              action, which is the best available means by which Plaintiff and Class

              Members can seek redress for the damages caused to them by Defendant’s

              uniform misconduct;

           g. The litigation and trial of Plaintiff’s claims are manageable;

           h. Defendant has acted and/or refused to act on grounds generally applicable

              to Plaintiff and the Class by placing calls to their cellular telephone

              numbers, using an ATDS or artificial or pre-recorded voice, for non-

              emergency purposes and without their prior express consent, rendering

              just and appropriate final injunctive relief for the Class; and

           i. Because Plaintiff seeks injunctive relief and corresponding declaratory and

              equitable relief for the entire Class, the prosecution of separate actions by

              individual Class Members would create a risk of inconsistent or varying



                                            11
Case 8:20-cv-02076-JSM-SPF Document 1 Filed 09/03/20 Page 12 of 15 PageID 12




                   adjudications with respect to individual Class Members, and establishing

                   incompatible standards of conduct for Defendant. Additionally, bringing

                   individual claims would burden the courts and result in an inefficient

                   method of resolving this action. As a practical matter, adjudications with

                   respect to individual Class Members would be dispositive of the interests

                   of other Class Members who are not parties to the adjudication and may

                   impair or impede their ability to protect their respective interests.

                   Consequently, class treatment is a superior method for adjudication of the

                   issues in this case.

          38.      The Class is also ascertainable as Members can be easily identified

  through Defendant’s records or those of its vendors who placed the calls at issue on

  behalf of Defendant.

                                            COUNT I

                Negligent Violation of the Telephone Consumer Protection Act
                                    47 U.S.C. § 227, et seq.

          39.      Plaintiff fully incorporates and realleges paragraphs one (1) through forty-

  one (41) as if fully set forth herein.

          40.      Without prior express consent, Defendant placed calls for non-emergency

  purposes to the cellular telephones of Plaintiff and Class Memebrs using an ATDS or

  artificial or pre-recorded voice with the capacity to store or produce telephone numbers to

  be called.




                                                12
Case 8:20-cv-02076-JSM-SPF Document 1 Filed 09/03/20 Page 13 of 15 PageID 13




          41.     The foregoing acts constitute numerous and multiple negligent violations

  of the TCPA, including, but not limited to, each of the above-cited provisions of 47

  U.S.C. § 227, et seq.

          42.     Under 47 U.S.C. § 227(b)(3)(B), and as a result of the alleged negligent

  violations of the TCPA, Plaintiff and Class Members are entitled to an award of $500.00

  in statutory damages for each and every non-emergency call placed in violation of the

  TCPA.

          43.     Plaintiff and Class Members are also entitled to and seek injunctive relief

  prohibiting future violations of the TCPA.

          44.     Plaintiff and Class Members are also entitled to an award of costs and

  expenses.

                                           COUNT II

      Knowing and/or Willful Violation of the Telephone Consumer Protection Act
                               47 U.S.C. § 227, et seq.

          45.     Plaintiff fully incorporates and realleges paragraphs one (1) through forty-

  one (41) as if fully set forth herein.

          46.     Without prior express consent, Defendant placed calls for non-emergency

  purposes to the cellular telephones of Plaintiff and Class Members using an ATDS or

  artificial or pre-recorded voice with the capacity to store or produce telephone numbers to

  be called.

          47.     The foregoing acts constitute numerous and multiple knowing and/or

  willful violations of the TCPA, including, but not limited to, each fo the above cited

  provisions of 47 U.S.C. § 227, et seq.


                                               13
Case 8:20-cv-02076-JSM-SPF Document 1 Filed 09/03/20 Page 14 of 15 PageID 14




          48.     Pursuant to 47 U.S.C. § 227(b)(3)(B), and as a result of the alleged

  knowing and/or willful violations of the TCPA, Plaintiff and Class Members are entitled

  to an award of $1,500.00 in statutory damages for each and every non-emergency call

  placed in violation of the statute.

          49.     Plaintiff and Class Members are also entiteld to and seek injunctive relief

  prohibiting future violations of the TCPA.

          50.     Plaintiff and Class Members are also entitled to an award of costs and

  expenses.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff and all

  putative Class Members the following relief against Defendant:

          A.      $500.00 in statutory damages for each and every call negligently placed by

  Defendant in violation of 47 U.S.C. § 227(b)(1) of the TCPA;

          B.      $1,500.00 in statutory damages for each and every willfully and/or

  knowingly call placed by Defendant in violation of 47 U.S.C. § 227(b)(1) of the TCPAL

          C.      An ward of actual damages resulting from Defendant’s violations of the

  TCPA;

          D.      Injunctive relief seeking the implementation of measures by Defendant to

  stop future violations of the TCPA;

          E.      An award of costs and expenses to Plaintiff’s counsel;




                                               14
Case 8:20-cv-02076-JSM-SPF Document 1 Filed 09/03/20 Page 15 of 15 PageID 15




         F.      An order certifying this matter a s a class action pursuant to Federal Rule

  of Civil Procedure 23, certifying the Class defined herein, appointing as Class

  Representative, and appointing Plaintiff’s cousnel as Class Counsel; and

         G.      Any additional relief that the Court deems just and proper.

                               DEMAND FOR JURY TRIAL

         Plaintiff demands a trial by jury on all counts so triable.


                                                Respectfully Submitted,

                                                /s/ Octavio Gomez
                                                 Octavio “Tav” Gomez, Esquire
                                                 Morgan & Morgan Tampa, P.A.
                                                 One Tampa City Center
                                                 201 N. Franklin St., 7th Floor
                                                 Tampa, FL 33602
                                                 Tele: (813) 223-5505
                                                 Fax: (813) 223-5402
                                                 TGomez@ForThePeople.com
                                                 Florida Bar #: 0338620
                                                 Attorney for Plaintiff




                                               15
